Citation Nr: 1225980	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 2002 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In pertinent part of that rating decision, the RO denied entitlement to service connection for bilateral knee disorder and eczema (skin disorder).  The Veteran appealed. 

In March 2011, the Veteran testified before the undersigned Veteran's Law Judge during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In June 2011, the Board remanded the claims for bilateral knee disorder and skin disorder to the RO (via the Appeals Management Center (AMC)) for additional development.  Specifically, the Board instructed the RO to contact the Veteran in order to verify his current address and to schedule him for VA examinations in order to obtain medical opinions regarding the nature and etiology of his claimed disorders.  The Veteran was provided with VA examinations in August 2011 and December 2012, and a supplemental medical opinion was obtained in January 2012.  As the necessary notice was provided to Veteran and the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the findings from those 2011 VA examinations, the RO, in a September 2011 rating decision, awarded service connection for tinea manus (claimed as eczema) and assigned a noncompensable evaluation.  In a June 2012 rating decision, the RO awarded service connection for left knee disorder, identified as iliotibial band syndrome (ITBS), and assigned staged evaluations.  The Veteran has not initiated an appeal as to those awards, and the matters are not on appeal. 

FINDINGS OF FACT

1.  There is no medical evidence of iliotibial band syndrome (ITBS) or any other chronic right knee disorder incurred in service, or within the first year after the Veteran's separation from service. 

2.  The preponderance of the evidence is against a finding that any current right knee disorder is etiologically related to the Veteran's period of service, to include as proximately caused by his service-connected ITBS in his left knee. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee disorder, currently identified as iliotibial band syndrome (ITBS), have not been met.  38 U.S.C.A. §§ 1131, 1712, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, VA sent a letter to the Veteran in June 2006 that addressed the notice elements concerning his claim for service connection.  The letter informed the Veteran of what evidence is required to substantiate the claim, to include the types of evidence needed in order to substantiate his claim for service connection, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, all evidence necessary to decide this claim has been obtained.  VA has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

VA has also provided the Veteran with medical examinations in October 2006, August 2011, and in December 2011 to determine the nature and etiology of his claimed right knee disorder.  Both the August 2011 VA examination and December 2011 VA examination, with January 2012 addendum, were provided pursuant to the Board's June 2011 remand directives.  The Board finds that the VA examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for a right knee disorder.  He asserts that his current diagnosed right knee disorder (iliotibial band syndrome (ITBS)) is etiologically related to his period of service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran asserts that service connection for his right knee disorder is warranted.  He reports that he first experienced right knee pain during his period of service and that he has continued to experience right knee problems since then.  

A review of the Veteran's service treatment records does not show any complaints, treatment, or diagnosis for right knee-related problems during his period of service.  There are some complaints involving the left knee, and treatment for ITBS involving the left knee in 2002.  However, none of the service treatment records reflects any problems involving the Veteran's right knee.  On the December 2005 report of medical history, the Veteran marked "no" in a box next to "trick" or "locked" knee.  The claims folder does not contain a separation examination report for the Veteran. 

Shortly after his discharge from service, the Veteran underwent a VA general medical examination in October 2006, in conjunction with various claims for service connection, including for his bilateral knee.  The examination report shows the Veteran reported he had experienced bilateral knee problems for the past three years.  Reportedly, he injured his knees when he was running too hard and fell on his knees causing bilateral knee joint problems.  He reported symptoms of constant localized bilateral knee pain since then, with occasional increased flare-ups in pain that are alleviated with over the counter pain medication.  Physical examination revealed no abnormal findings and the Veteran had full range of motion in both of his knees (normal range of motion is from zero to 140 degrees).  X-ray films of both knees were normal.  The VA examiner stated that there was no diagnosis involving either knee, because there was no evidence of pathology that would indicate a diagnosis in either knee.  

Subsequent VA treatment records starting in 2006 show some treatment for left knee problems, but it does not appear that the Veteran sought any treatment for problems involving his right knee.    

In June 2011, the Board remanded for a VA examination.  The goals of the examination were to determine whether the Veteran had any diagnosed knee disorder, and, if so, to identify the likely etiology of any such disorder.  The Veteran was afforded VA examinations in August 2011 and in December 2011 pursuant to the Board's remand directives.  

The August 2011 VA examination report shows that the VA examiner noted a review of the claims folder and he recorded the Veteran's reported military history, which included injuring his left knee after falling out of a bunk bed.  He did not report any specific inservice injury to his right knee, but he claim to have right knee pain since 2004.  His current complaints involved constant right knee pain, and grinding and popping sensations in his knee.  He denied any current treatment for any right knee problems.  On physical examination, the examiner observed no abnormalities involving the right knee, except limited motion on flexion to 120 degrees.  There was no evidence of additional limitation on range of motion due to pain or repetitive motion.  The negative x-ray film findings from 2006 were recorded.  The examiner concluded that the Veteran had a stable joint and normal right knee exam.  The VA examiner concluded the Veteran's right knee condition was not caused by or a result of his period of service.  The VA examiner noted that the Veteran's service treatment records reflected treatment for ITBS in the left knee in 2002, but there was no evidence of treatment for any right knee problems during the Veteran's period of service or since then.   

The Veteran underwent another VA examination in December 2011.  In that examination report, the VA examiner noted review of the claims folder and recorded the Veteran's reported medical history of right knee problems starting in 2004.  Reportedly, he was running for physical training on an uneven area and he twisted his right knee several times.  It was also alleged that he had been favoring his right knee since he had injured his left knee in 2002.  Physical examination revealed findings of limitation of motion with pain in the right knee and positive findings of pain and tenderness of right knee line.  X-ray film revealed no abnormalities involving the right knee.  The VA examiner diagnosed the Veteran with bilateral knee pain with ITBS.  The VA examiner stated that additional diagnostic testing from Magnetic resonance imaging (MRI) was needed prior to rendering a final diagnosis and opinion as to etiology. 

The report of a subsequent MRI test shows no evidence of internal derangement involving the right knee.  In a January 2012 addendum to the December 2011 VA examination report, the VA examiner concluded that the Veteran's right knee pain associated with ITBS was less likely than not incurred in or caused by claimed inservice injury, event or illness.  The VA examiner noted that a review of the Veteran's service treatment records did not reflect treatment for any right knee problems.  The examiner indicated that it does not appear that the Veteran has sought any treatment for right knee problems over the past five years.  The VA examiner also found that the Veteran's service-connected left knee ITBS would not cause the ITBS in his right knee.  

In this case, the Veteran seeks entitlement to service connection for right knee disorder.  The record shows that the Veteran has right knee pain, with painful motion, associated with a diagnosis of ITBS.  The Veteran has reported that he first experienced right knee pain in service and that he has continued to experience right knee problems since then.  

Initially, the Board observes that the evidence of record does not show that the Veteran had a chronic right knee disorder in service, at separation, or within the first year after his separation from active service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  There is no evidence of any right knee problems in the Veteran's service treatment records and the October 2006 VA examination report revealed no abnormal findings pertaining to the Veteran's right knee on examination.  The first medical evidence of a right knee disorder is not shown until the reports of the 2011 VA examinations.  

The Board acknowledges that the Veteran has testified that he did not seek any treatment in service because he did not have insurance.  The Board is also well aware of the fact that the Veteran initiated his first claim for service connection for knee problems (pain) shortly after getting out of service.  No knee disorder was found on VA examination in October 2006.  The evidence did not show objective findings of a diagnosed right knee problem during service, at separation, or for years after service.  Even though the Veteran has a current diagnosis of ITBS, it was not first diagnosed in service or within the first year after his separation from service.  See 38 C.F.R. § 3.307, 3.309. 

The remaining question on appeal is whether the Veteran's current diagnosed right knee disorder is related to his service.  Here, the Board finds that the preponderance of the medical evidence is against such a finding.

Both the August 2011 and December 2011 VA examiners concluded that the Veteran's current right knee disorder was not related to any aspect of his period of service, to include any claimed inservice injury.  Each VA examiner noted that the service and post-service treatment records lacked any treatment for right knee problems.  There is no contrary medical opinion of record.  

The Board acknowledges that it must consider the Veteran's lay statement that he has experienced right knee pain since his period of service.  Since lay statements may be sufficient to establish a nexus, the Board must consider the competency and credibility of the Veteran's lay statements.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In this case, while the Veteran is competent to report his symptoms over time, the reported history of him having continuous right knee symptoms since service is contradicted by his own denial of any knee problems during his period of service on the December 2005 report of medical history and by the normal right knee findings on examination in October 2006.  Also, the probative value of his lay opinion is substantially undermined by the fact that he did not seek treatment for a right knee problem at any point since his period of service, except to undergo VA Compensation and Pension examinations to seek disability benefits.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  The report of continuous right knee symptoms since service is not credible.

The Board notes that the Veteran does not have any medical training and expertise, and he is simply not qualified to render a medical opinion as to the diagnosis of ITBS of the knee or the etiology of a currently diagnosed disorder.  Standing in opposition to the Veteran's belief that he has had a right knee problem since service are the findings of qualified medical professionals who: (1) were not able to find a diagnosed right knee disorder in 2006; and (2) were not able to find a link between the Veteran's currently diagnosed right knee problems and his period of service.   See August 2011 and December 2011 VA examination reports.

The evidence of record is also against a finding that the Veteran's right knee disorder is proximately caused by his service-connected left knee disability. The December 2011 VA examiner, in his January 2012 addendum, noted that the ITBS in the Veteran's left knee would not cause the ITBS in his right knee.  There is no indication of record that shows the Veteran's right knee disorder was proximately caused by or aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.310.

Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran's right knee disorder, currently identified as ITBS, is not related to any aspect of his period of service, to include his service-connected left knee ITBS.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection for right knee disorder, currently identified as iliotibial band syndrome (ITBS), is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


